Davis, P. J.:
While I concur in the views expressed by my brother Daniels, touching the validity and sufficiency of both of the oaths taken by the assessors and annexed to the respective assessment-rolls, and in the opinion that if the first was in any respect illegal or irregular all error was cured by the making of the second oath, which was a literal compliance with the requirement of the act of 1885, yet I think prominence should also be given to the grounds upon which the continuance of the injunctions were denied by the court at Special Term. Those grounds were expressed in the opinion of the court below, as follows :
*337Tan Brunt, J.
The ordinary rule is that an injunction will not issue to restrain the collection of a tax, unless some irreparable injury will ensue. The plaintiff in this action has failed to show that any irreparable injury will ensue if the defendants are not enjoined. They have already availed themselves of the statute of 1880 to review this assessment, assigning the same errors which form a basis of the action. They have chosen the remedy for the redress of whatever wrongs they have suffered and they should be held to heir eleclion. If they are compelled to pay this tax and it should finally be adjudged under proceedings now pending to be erroneous, ample means of restitution are provided by the statute. There seems to be no valid reasons why these officers should be dragged from the western part of this State, where the defendants live and the plaintiffs carry on their business, to answer these proceedings.
It has long been the established rule of the courts of equity of this State, that no injunction shall issue to restrain the collection of taxes except under circumstances of great necessity to prevent irreparable damage. (Mutual Benefit Life Ins. Co. v. Supervisors of New York, 3 Keyes, 182; Heywood v. City of Buffalo, 14 N. Y., 534; Howell v. City of Buffalo, 2 Abb. Ct. App. Dec., 412; Mutual Benefit Life Ins. Co. v. Supervisors of New York, 20 How. Pr., 416; Pacific Mail Steamship Co. v. The Mayor, 57 id., 515; Bouton v. City of Brooklyn, 15 Barb., 375; Betts v. City of Williamsburgh, 15 id., 255; Guest v. City of Brooklyn, 69 N. Y., 506; Western R. R. Co. v. Nolan, 48 id., 513; Messech v. The Board of Supervisors, 50 Barb., 190.) Public policy requires that the collection of the taxes adjudged by the proper authorities to be necessary for the maintenance of the local and State governments, should not be prevented or interfered with by injunction suits in equity to test the legality of assessments when there is any other possible redress. In this case other legal redress exists and proceedings have been instituted to enforce it. The fact that cars in transitu may be levied upon, does not show a case of irreparable injury, because it is obviously in the power of the railroad company to prevent any such injury by placing money or other property sufficient to pay the tax where it may be levied upon by the collector without subjecting itself to any interference with its trains.
The justice at Special Term was right therefore in placing the *338decision on the ground that no case was shown for an injunction, and in condemning the obtaining of an injunction in the courts of this city against the collectors of distant towns of the State.
Brady, J., concurred.
In each case order affirmed, with ten dollars costs and disbursements.